DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 07 June 2022.
2.  Claims 1-8, 11 and 13 are pending in the application.
3.  Claims 1-8, 11 and 13 have been allowed.
4.  Claims 9, 10 and 12 have been cancelled in a preliminary amendment.
Allowable Subject Matter
5.  Claims 1-8, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 07 June 2022 have been deemed persuasive.  For example, the prior art does not disclose a method wherein a user device (the second user device of the claimed method) has already obtained a second access profile and another device (the first user device of the claimed method) will obtain a first access profile after implementing the claimed method.  The prior art is silent about interrogating the operator server after reception of the request for obtaining an access profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Hurtta US 2006/0133317 A1 directed to providing a default subscription profile for controlling a roaming terminal device in a packet data based mobile communication network [abstract].
B.  Juneja US 2017/0347368 A1 directed to supporting end-to-end priority service in LTE or subsequent generation networks [abstract].
C.  Tian US 2009/0177741 A1 directed to the field of mobile service, and more particularly, to a method, system and a corresponding device for subscribing to a service [0001].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492